Citation Nr: 1220003	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for skin cancer and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from November 1968 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The claim for service connection for skin cancer was previously denied by the RO in a November 1998 rating decision.  The Veteran did not appeal and the decision became final.  In July 2007 the Veteran filed a petition to reopen his claim, the RO denied the petition to reopen his claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Through this decision, the Board sees fit to reopen the claim for service connection for skin cancer.  Adjudication of the merits of the claim are discussed in the Remand portion of the decision.  Thus, it is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a November 2008 decision, the RO denied the Veteran's claim for service connection for skin cancer, in part, because there was no evidence of a current diagnosis.  The Veteran did not file a timely appeal on the November 1998 rating decision and it became final. 

2.  The additional evidence received since the November 1998 RO rating decision is neither cumulative nor redundant of evidence previously of record, it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for skin cancer. 


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim for service connection for skin cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis of  Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in November 1998 the RO denied service connection for skin cancer.  The Veteran did not file a timely appeal and the decision became final.  The RO denied service connection in part because there was no evidence that his skin lesions were cancerous.  The evidence at the time of the November 1998 rating decision was comprised of the Veteran's service treatment records and VA treatment records.  The Veteran did not appeal the November 1998 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for skin cancer, the Board notes that the evidence received since the November 1998 RO rating decision includes VA treatment records.  The new evidence includes VA treatment records that show multiple diagnoses, treatment, and excision of skin cancer on the Veteran's body, including his face, upper limbs, and trunk; it also includes skin grafts as the result of his skin cancer.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this case, the new evidence relates to a current diagnosis of skin cancer which was not established at the time of the November 1998 rating decision.  Thus, the Board concludes that evidence submitted since the November 1998 RO rating decision is new and material, and thus the claim for service connection for skin cancer is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for skin cancer is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim for service connection for skin cancer has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

The Board herein above reopened the Veteran's claim of entitlement to service connection for skin cancer based upon multiple diagnoses of skin cancer.  Further development is now warranted.  

The Veteran has not been afforded a VA examination and the Board notes that VA should provide an examination.  Here, the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and likely etiology of the Veteran's skin cancer, to include if it is at least likely as not related to his military service.   

The Board notes that the Veteran originally filed his claim for service connection to include on the basis of Agent Orange Exposure.  The Board notes that under 38 C.F.R. § 3.309(e) skin cancer is not a presumptive disease; however, chloracne or other acneform disease consistent with choloracne is.  Thus, the VA examiner must determine if any of the Veteran's skin problems are choloracne or other acneform disease consistent with choloracne.

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on his response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

The RO/AMC should obtain any pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his skin condition.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must give a detailed examination report that addresses each of the following:

A) The VA examiner should first determine the nature of the Veteran's skin disease.

B) The VA examiner must indicate if any skin diagnosis is choloracne or other acneform disease consistent with choloracne.  
 
C) For each diagnosed skin condition, the VA examiner should then opine as to whether such disorder is at least as likely as not (50 percent chance or greater), related to some aspect of the Veteran's military service, including Agent Orange exposure).

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


